


EXHIBIT 10.3


Liberty Media Corporation
2013 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
August 2013 Amendment
Liberty Media Corporation (the “Company”), having previously established the
Liberty Media Corporation 2013 Nonemployee Director Incentive Plan, effective as
of January 11, 2013 (the “Plan”), and having reserved the right under Section
10.6 thereof to amend the Plan, does hereby amend the Plan, effective as of
August 5, 2013, as follows:
1.    Sections 6.6 and 7.7 of the Plan are hereby deleted.
2.    Section 10.5 of the Plan is hereby amended to read as follows:


“10.5    Nontransferability. Unless otherwise determined by the Board and
expressly provided for in an Agreement, Awards are not transferable (either
voluntarily or involuntarily), before or after a Holder’s death, except as
follows: (a) during the Holder’s lifetime, pursuant to a Domestic Relations
Order, issued by a court of competent jurisdiction, that is not contrary to the
terms and conditions of the Plan or any applicable Agreement, and in a form
acceptable to the Board; or (b) after the Holder’s death, by will or pursuant to
the applicable laws of descent and distribution, as may be the case. Any person
to whom Awards are transferred in accordance with the provisions of the
preceding sentence shall take such Awards subject to all of the terms and
conditions of the Plan and any applicable Agreement.”
Except as expressly provided in this Amendment, the Plan will remain unchanged
and in full force and effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
9th day of August, 2013, but effective as of the date set forth above.
LIBERTY MEDIA CORPORATION
By    /s/ Pamela L. Coe        
Pamela L. Coe, Vice President














